Citation Nr: 0903087	
Decision Date: 01/29/09    Archive Date: 02/09/09

DOCKET NO.  06-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for left 
knee, right elbow, and forehead disabilities, resulting from 
a fall due to negligent VA treatment on November 30, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
November 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the veteran compensation 
under 38 U.S.C. § 1151 for disabilities of the left knee, 
right elbow and forehead.  


FINDING OF FACT

The veteran received negligent VA treatment for her toe on 
November 30, 2004, which resulted in the veteran falling and 
injuring her left knee, right elbow, and forehead.


CONCLUSION OF LAW

The criteria for compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for disabilities of left knee, right elbow 
and forehead as a result of negligent treatment by the VA 
have been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. §§ 
3.361, 17.32 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Since the Board is granting the claim for service connection 
for compensation under 38 U.S.C. § 1151, the claim is 
substantiated, and there are no further VCAA duties.  Wensch 
v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  

Legal Criteria

The version of 38 U.S.C.A. § 1151 applicable to claims filed 
on or after October 1, 1997 provides in relevant part as 
follows:

(a) Compensation under this chapter and dependency 
and indemnity compensation under chapter 13 of 
this title shall be awarded for a qualifying 
additional disability or a qualifying death of a 
veteran in the same manner as if such additional 
disability or death were service-connected.  For 
purposes of this section, a disability or death is 
a qualifying additional disability or qualifying 
death if the disability or death was not the 
result of the veteran's willful misconduct and (1) 
the disability or death was caused by hospital 
care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a 
Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and 
the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing 
the hospital care, medical or surgical 
treatment, or examination; or (B) an event not 
reasonably foreseeable.38 U.S.C.A. § 1151 (West 
2002).

The implementing regulation applicable to 1151 claims 
received on or after October 1, 1997 is 38 C.F.R. § 3.361, 
which provides that, in order to determine whether a veteran 
has an additional disability, VA compares the veteran's 
condition immediately before the beginning of the hospital 
care, medical or surgical treatment, examination, training 
and rehabilitation services, or compensated work therapy 
program upon which the claim is based to the veteran's 
condition after such care, treatment, examination, services, 
or program has stopped.  VA considers each involved body part 
or system separately.  38 C.F.R. § 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this 
section.  38 C.F.R. § 3.361(c).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
was without the veteran's informed consent, or, in 
appropriate cases, was without the veteran's representative's 
informed consent.  To determine whether there was informed 
consent, VA will consider whether the health care provider 
substantially complied with the requirements of 38 C.F.R. 
§ 17.32.  Minor deviations from the requirements of 38 C.F.R. 
§ 17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent.  38 C.F.R. § 
3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c).  In addition, signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that: (i) Require the use of sedation; (ii) 
Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; 
(iv) Have a significant risk of complication or morbidity; 
(v) Require injections of any substance into a joint space or 
body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).

Analysis

The veteran contends that she received negligent treatment 
for her toe which resulted in her falling and injuring her 
knee, elbow and forehead.  On November 30, 2004, the veteran 
received treatment for a toe fracture.  As part of her 
treatment, she was fitted for an orthopedic boot that had 
Velcro straps.  The Velcro straps were too long and dragged 
on the ground.  VA personnel advised the veteran that since 
there were no scissors available to cut the straps, she 
should cut them as soon she got home.  The veteran claims 
that in the lobby of the VA she tripped on the Velcro straps 
injuring her knee, elbow and forehead.

VA treatment records for November 30, 2004 show that the 
veteran received treatment for a toe fracture which included 
an ace bandage and an orthopedic shoe.  Treatment records for 
that same day show that the veteran was treated again at the 
VA after falling in the VA lobby.  She was treated for 
contusions to the forehead and knee and an injury to the left 
elbow.  She was placed in a sling.  X-ray reports done that 
day show that she had an impacted fracture of the radial head 
of the right elbow.  The X-ray reports also showed no facial 
fractures or knee fractures.  A December 2004 X-ray report 
again showed a non-displaced fracture of the radial head of 
the right elbow.  There was no significant bony abnormality 
of the knees.  During another follow-up appointment in 
December 2004, the veteran's elbow was taken out of the sling 
and gentle rotation of motion was encouraged.

There is no dispute regarding the veteran's condition before 
and after her accident in the lobby.  Treatment records 
before the accident show that she was being treated for a 
broken toe and treatment records after the accident show that 
she was being treated for injuries to her right elbow, left 
knee and forehead due to her fall in the lobby.  

The issue therefore turns to whether carelessness, 
negligence, lack of proper skill, error in judgment or 
similar instance of fault on the part of the VA in furnishing 
hospital care proximately caused the veteran's current 
disabilities.  The veteran claims that the VA personnel 
negligently provided her with an orthopedic boot that had 
long Velcro straps that dragged on the ground.  VA personnel 
were aware that the straps were too long but did not cut the 
straps themselves.  Instead they told the veteran to cut them 
when she got home.  

The veteran contends that she tripped on the straps in the VA 
lobby causing her to injure herself.  There is no incident 
report of record or any other evidence besides the veteran's 
statements that the veteran was in fact given an orthopedic 
boot with straps that were too long and that those straps 
caused her to fall.  But there is also nothing in the record 
that contradicts the veteran's claim.  The treatment records 
confirm that that veteran was provided an orthopedic boot for 
her toe fracture, and that she tripped and fell in the VA 
lobby.  For these reasons, the Board finds the veteran's 
reports to be credible.  

The Board also finds that the veteran is competent to testify 
as to what caused her to fall.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Barr v. Nicholson
21 Vet.App. 303 (2007).

For these reasons, the Board finds that the VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider.  In the alternative, there 
is also no evidence of the veteran's informed consent to wear 
the orthopedic boot with Velcro straps that were too long.  

In addition, falling in the lobby due to treatment for a 
broken toe was not reasonably foreseeable.  38 C.F.R. § 
3.361(d)(2).

Therefore, the Board finds that the criteria for 38 C.F.R. § 
1151 has been met.


ORDER

Compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for left knee, right elbow and forehead disabilities 
resulting from a fall due to negligent treatment on November 
30, 2004, is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


